Citation Nr: 1140287	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder and arm condition, to include as secondary to residuals of a right clavicle fracture.

2.  Entitlement to service connection for migraine headaches, to include as secondary to residuals of a right clavicle fracture.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to residuals of a right clavicle fracture.

4.  Entitlement to an increased disability rating for residuals of a right clavicle fracture, currently evaluated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1998 to April 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for migraine headaches and GERD, and an increased rating for residuals of a right clavicle fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has a current left arm and shoulder condition that is related to active military service.


CONCLUSION OF LAW

A left arm and shoulder condition was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Prior to the initial adjudication of the Veteran's claim, a letter dated March 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the March 2006  VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  

Following initial adjudication of the Veteran's claims in August 2006, an additional VCAA letter was sent to the Veteran in March 2009, in pertinent part, clarifying the requirements necessary to establish service connection for a left shoulder and arm condition secondary to the Veteran's service-connected residuals of right clavicle fracture.  While this notice was not provided at the time of the March 2006 VCAA letter, the Veteran has received a readjudication of his claim since that time, and the Board finds that no additional notice is required.  Thus, the Board finds that the notice provisions of the VCAA have been fulfilled.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA treatment records have been obtained.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

The Veteran was not afforded a VA medical examination for his left arm and shoulder condition because no such examination is necessary.  See 38 C.F.R.           § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be explained in detail below, the evidence is against a finding that the Veteran has a current left arm and shoulder condition.  Without evidence of a current disability that is related to his military service, an examination is not warranted.  The Board notes, however, that range of motion testing has been performed on the Veteran's left shoulder incidental to the April 2009 examination that the Veteran received for his right clavicle condition, and the results of such testing are discussed below. 

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Service Connection 

The Veteran contends that he has a left arm and shoulder condition that is related to his service-connected residuals of a right clavicle fracture. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, regarding the first Hickson/Wallin element, medical evidence of a current disability, in the absence of medical evidence or persuasive probative lay evidence showing the veteran has the condition alleged, service connection is not warranted.  In order for a veteran to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In the instant case, the Board observes that the evidence shows continuous complaints and treatment for symptoms attributable to the Veteran's service connected right clavicle disability since service discharge.  However, the record does not show that he currently has disability of the left shoulder.  VA examination in December 2000 revealed no edema, cyanosis, or clubbing of the extremities with 2+ pulses throughout.  Likewise, a March 2001 VA examination of the Veteran's joints and bones revealed a normal physical examination with the exception of findings pertaining to the Veteran's right shoulder.  Similarly, the Veteran's April 2009 VA examination revealed a full range of motion in the left shoulder, with no pain on active motion, and no complaints regarding the Veteran's left arm and shoulder noted.  The Veteran's VA treatment records are similarly silent for any complaints or treatment regarding the Veteran's left arm and shoulder.  Accordingly, the medical evidence of record does not indicate that the Veteran has had a left arm and shoulder condition at any time during the appeal period.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has presented no other medical evidence demonstrating a current left arm and shoulder condition.  In particular, there are no post-service outpatient treatment or other medical records documenting the claimed left arm and shoulder condition at any time following his separation from service in 2000.  See 38 C.F.R.  § 3.309(a) (2011).  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (stating that it is a claimant's responsibility to support a claim for VA benefits.) 

The Board has no reason to doubt the sincerity of the Veteran's belief that he has a left arm and shoulder condition.  Indeed, he is competent to testify as to symptomatology such as experiencing pain in his joints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, as noted above, the objective evidence fails to show any currently manifested left arm and shoulder condition.  Moreover, the Veteran, as a lay person, is not competent to opine that any symptomatology associated with a left arm and shoulder condition are attributable to a particular underlying disability.  

In the absence of any probative evidence of the existence of a current left arm and shoulder condition, the claim fails to satisfy the first Hickson/Wallin element, and service connection may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Accordingly, the first Hickson/Wallin element, evidence of a current disability, has not been met as to the Veteran's claim for service connection for a left arm and shoulder condition, and it fails on this basis alone.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder and arm condition, to include as secondary to residuals of a right clavicle fracture, is denied.


REMAND

Unfortunately, an additional remand is necessary of the Veteran's claims for service connection for migraine headaches and GERD, and an increased rating for residuals of a right clavicle fracture.  Although the Board sincerely regrets the additional delay, the Board finds that additional development of the medical evidence of record is required before a decision may be rendered.

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, before the Board may rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2011) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")

With respect to the Veteran's increased rating claim, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, with respect to the Veteran's claim for an increased rating for residuals of a right clavicle fracture, the Board notes that the Veteran has been diagnosed with possible thoracic outlet syndrome affecting his right arm, and the Veteran has complained to VA physicians of numbness and radicular pain in his right arm.  The evidence of record is in conflict as to both the severity of such radicular symptomatology and whether such radicular pain is a manifestation of the Veteran's service-connected residuals of a right clavicle fracture or is a manifestation of a separate disability.  An October 2006 neurology consultation indicated that the Veteran "had been told since [19]98 that his radicular arm pain is secondary to his clavicular fracture, but his history, physical examination, and diagnostic studies would suggest a root compressive cause."  The Veteran's most recent VA examination in April 2009 did not describe the nature of the Veteran's neurological symptoms, nor did it associate such symptoms with any of the Veteran's service-connected conditions.  Accordingly, the Veteran should receive a neurological examination to determine the nature and etiology of the Veteran's neurological symptoms.  To afford the Veteran with every possible consideration, the Board will additionally take the opportunity to provide the Veteran with an additional orthopedic examination of his right clavicle condition.

With respect to the Veteran's claims for service connection, VA provided the Veteran with an examination of his migraine headaches and GERD in April 2009.  The examiner was asked to opine whether it was at least as likely as not that the Veteran's migraine headaches and GERD were related to his service-connected disabilities.  The examiner indicated that an etiological relationship between the Veteran's conditions and his service-connected conditions could not be determined without resorting to mere speculation.  

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  In the present case, however, it is unclear to the Board why the April 2009 examiner was unable to render an opinion regarding the likely etiology of the Veteran's migraine headache and GERD disability without resorting to speculation.  The examiner has access to the Veteran's service treatment records, lay statements, and post-service medical history.  This information should allow the examiner to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any migraine headache and GERD disability is due to or the result of the Veteran's service-connected disabilities.  As such, clarification is necessary prior to further consideration of these matters by the Board.

Additionally, the examiner did not address whether the Veteran's service-connected disabilities aggravated his claimed migraine headache and GERD disability.  For claims such as this one that are based on a theory of secondary service connection, two issues must be addressed: first, whether the Veteran's service-connected disabilities caused a migraine headache and GERD disability, and second, whether the Veteran's service-connected disabilities aggravated an existing migraine headache and GERD disability.  See 38 C.F.R. § 3.310(b) (2011) (providing that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.")  While the April 2009 VA examiner briefly addressed the first issue before indicating that he could not render an opinion without resort to speculation, the examination did not address the possibility of aggravation.  As such, the new examination must address this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment, including orthopedic and neurological, due to the Veteran's service-connected residuals of a right clavicle fracture.  A copy of the letter notifying the Veteran of the examination should be associated with the claims folder.  

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray, neurological, and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner is asked to fully describe any neurological impairment associated with the Veteran's service-connected residuals of a right clavicle fracture, if any.  Such a discussion should address whether the Veteran's complaints of radicular right arm pain and numbness, to include a possible diagnosis with thoracic outlet syndrome, is caused or aggravated by the Veteran's service-connected residuals of a right clavicle fracture.  The examiner should identify the percentage of disability that is attributable to aggravation, if any.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected residuals of a right clavicle fracture on his ability to work.

The supporting rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for a VA examination with an appropriate examiner, but not the one who conducted the April 2008 examination, to determine the nature and etiology of the Veteran's migraine headache disability.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations and tests should be performed.

The examiner should:

a)  Describe with specificity any migraine headache disability that is currently manifested or otherwise indicated by the record. 

b)  Provide an opinion whether it is at least as likely as not (i.e. 50 percent or greater probability) that a migraine headache disability is causally or etiologically related to active service

c)  If it is determined that a migraine headache disability is not causally or etiologically related to active service, provide an opinion whether it is at least as likely as not that the migraine headache disability is causally or etiologically related to the Veteran's other service-connected disabilities.  For the purpose of this opinion, assume that the Veteran has a current migraine headache disability.

d)  If it is determined that a migraine headache disability is not causally or etiologically related to active service, provide an opinion whether it is at least as likely as not that the migraine headache disability is aggravated by the Veteran's other service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) the migraine headache disability, if any, the examiner should identify the percentage of disability that is attributable to such aggravation.  

In each case, the examiner should provide a full rationale for the opinion provided. 

3.  Schedule the Veteran for a VA examination with an appropriate examiner, but not the one who conducted the April 2008 examination, to determine the nature and etiology of the Veteran's GERD disability.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations and tests should be performed.

The examiner should:

a)  Describe with specificity any gastrointestinal disability that is currently manifested or otherwise indicated by the record. 

b)  For each gastrointestinal disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is causally or etiologically related to active service. 

c)  If it is determined that a gastrointestinal disability is not causally or etiologically related to active service, provide an opinion whether it is at least as likely as not that the disability is causally or etiologically related to the Veteran's other service-connected disabilities.  

d)  If it is determined that a gastrointestinal disability is not causally or etiologically related to active service, provide an opinion whether it is at least as likely as not that the gastrointestinal disability is aggravated by the Veteran's other service-connected disabilities.  If the Veteran's service-connected disabilities aggravate (i.e., permanently worsen) a gastrointestinal disability, the examiner should identify the percentage of disability that is attributable to such aggravation.  

In each case, the examiner should provide a full rationale for the opinion provided. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



